Order entered November 7, 2012




                                             In The
                                   Court of Zppeatss
                          fifth 313iotritt of Xexas at ;Balm;
                                     No. 05-12-00545-CV

                         HERCULES INCORPARATED, Appellant

                                               V.

                             MARTH ANN GENSLER, Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. 10-08454-D

                                           ORDER
       The Court has before it Antionette Reagor's September 4, 2012 request for extension of

time to file the reporter's record. The Court GRANTS the request and ORDERS the reporter's

record tendered on November 5, 2012 timely filed as of today's date.




                                                      MOLLY F CIS
                                                                       atuLci,4/
                                                                              *
                                                      JUSTICE